Name: 2008/301/EC: Council Decision of 7 April 2008 appointing a Romanian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-04-15

 15.4.2008 EN Official Journal of the European Union L 105/4 COUNCIL DECISION of 7 April 2008 appointing a Romanian alternate member to the Committee of the Regions (2008/301/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Romanian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC (1) appointing members and alternate members to the Committee of the Regions for the period from 26 January 2006 to 25 January 2010. (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr FILIP, HAS DECIDED AS FOLLOWS: Article 1 Mr Mihai Dan GROZA, local councillor and acting mayor of the municipality of Oradea, is hereby appointed an alternate member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 56, 25.2.2006, p. 75.